This is an appeal by the employer and its insurance carrier from an award of the State Industrial Board in favor of claimant for 100 per cent permanent loss of use of the left eye. The sole contention of appellants is that the accident did not arise out of and in the course Of claimant’s employment. The employer was engaged in the automobile Sales -business and claimant was employed as a salesman. His duties required him to demonstrate and sell cars to customers. He not only worked at the storerooms Of the employer but to a large extent outside. The salesmen of the employer were furnished cars which they wefts permitted to use in traveling to and from their homes. They were autlidrizéd to keep these cars in their respective garage's; On December 12, 1935; blaimant completed- his day’s work *853and proceeded to his home. While at home he received a call from his employer to return to the show rooms and demonstrate cars to a prospective customer and to collect the payment upon another car. Claimant returned to the show rooms and performed the work directed. After he had transacted the business which he was directed to perform he proceeded to his home in a car provided by his employer with the idea of storing it in the garage in the rear of his home for the night. While on his way the car ran off the road and claimant was injured, resulting in the total loss of his left eye. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ. • I